DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 08/15/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“active device” in claims 8, 9, 13, and 18 which utilizes the generic term “device” with the function of being “active”. The limitation is interpreted in light of instant specification ¶62.
“emissions device” which utilizes the generic term “device” with the function of emitting.  The limitation is interpreted in light of instant specification ¶9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evke WO2020102527 A1.
Regarding claim 1, Evke WO2020102527 A1 discloses a device comprising: 
a support structure having a plurality of concentric cuts through the support structure that define a set of structure sections (Fig. 3, 302); 
an insert assembly supported by the support structure at an inner structure section of the set of structure sections (sensors 308/314, Fig. 3), wherein the inner structure section is configured to tilt the insert assembly at a tilt angle in accordance with a displacement of a first outer structure section of the set of structure sections (Seen in Fig 3, the structure is such that it is capable of tilting, ¶59 discusses tracking angular position).
Regarding claim 2, Evke further discloses the device of claim 1, wherein the first outer structure section is configured to be displaced in one or more lateral directions, wherein the inner structure section is configured to be deformed based on a displacement of the first outer structure section, and wherein the insert assembly is configured to tilt along one or more axes based on a deformation of the inner structure section (seen in Fig. 3 the structure is such that it is capable of deforming in the described fashion).
Regarding claim 3, Evke further discloses the device of claim 2, wherein the first outer structure section is planar shaped and wherein the one or more lateral directions are along a plane of the first outer structure section (seen in Fig. 3).
Regarding claim 4, Evke further discloses the device of claim 1, further comprising a second outer structure section of the set of structure sections parallel to the first outer structure section (seen in Fig. 3).
Regarding claim 5, Evke further discloses the device of claim 4, wherein the first or second outer structure section is a fixed outer structure section and the other outer structure section of the first or second outer structure section is configured to be displaced in one or more lateral directions relative to the fixed outer structure section (seen in Fig. 3 the structure is such that it is capable of deforming in the described fashion)
Regarding claim 6, Evke further discloses the device of claim 1, wherein the insert assembly is configured to tilt to perform optical tracking (seen in Fig. 3 the structure is such that it is capable of deforming in the described fashion. Evke is teaches tracking  and optical sensors ¶112).
Regarding claim 12, Evke further discloses the device of claim 1, wherein the support structure comprises a compliant mechanism having a collapsible cone-like spring structure (seen in Fig. 3).	

Claim(s) 1-6 and 12, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mhatre et al. US20200231430.
Regarding claim 1, Mhatre et al. US20200231430 discloses a device comprising: 
a support structure having a plurality of concentric cuts through the support structure that define a set of structure sections (Fig. 52-54, kiriform 10); 
an insert assembly supported by the support structure at an inner structure section of the set of structure sections (Fig. 52-54, at least lens 54), wherein the inner structure section is configured to tilt the insert assembly at a tilt angle in accordance with a displacement of a first outer structure section of the set of structure sections (Seen in Fig. 52-54, the structure is such that it is capable of tilting ¶15, tilting).
Regarding claim 2, Mhatre further discloses the device of claim 1, wherein the first outer structure section is configured to be displaced in one or more lateral directions, wherein the inner structure section is configured to be deformed based on a displacement of the first outer structure section, and wherein the insert assembly is configured to tilt along one or more axes based on a deformation of the inner structure section (Seen in Fig. 52-54, the structure is such that it is capable of deforming in the described fashion).
Regarding claim 3, Mhatre further discloses the device of claim 2, wherein the first outer structure section is planar shaped and wherein the one or more lateral directions are along a plane of the first outer structure section (Seen in Fig. 52-54).
Regarding claim 4, Mhatre further discloses the device of claim 1, further comprising a second outer structure section of the set of structure sections parallel to the first outer structure section (Seen in Fig. 52-54).
Regarding claim 5, Mhatre further discloses the device of claim 4, wherein the first or second outer structure section is a fixed outer structure section and the other outer structure section of the first or second outer structure section is configured to be displaced in one or more lateral directions relative to the fixed outer structure section  (Seen in Fig. 52-54, the structure is such that it is capable of deforming in the described fashion)
Regarding claim 6, Mhatre further discloses the device of claim 1, wherein the insert assembly is configured to tilt to perform optical tracking  (Seen in Fig. 52-54, the structure is such that it is capable of deforming in the described fashion.  Examiner interprets the limitation as intended use.).
Regarding claim 12, Mhatre further discloses the device of claim 1, wherein the support structure comprises a compliant mechanism having a collapsible cone-like spring structure (Seen in Fig. 52-54).
Regarding claim 17, Mhatre further discloses the device of claim 1, wherein the insert assembly comprises a lens (lens 54), the lens being configured to focus emissions from a source to a focal area (seen in Fig. 52-54, the lens focuses on the camera of a cell phone ¶80).
Regarding claim 18, Mhatre further discloses the device of claim 17, further comprising an active device positioned at the focal area and configured to capture the focused emissions (seen in Fig. 52-54, the lens focuses on the camera of a cell phone ¶80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evke WO2020102527 A1 in view of Forrest et al. US20160285410.
Regarding claim 7, Evke does not expressly disclose the device of claim 6, wherein the optical tracking is solar tracking.
Evke teaches adapting the sensor devices to a variety of non-wearable applications, including, for instance, usage scenarios involving interactive surfaces (e.g., industrial controls and other user interfaces), machine interfaces (¶37).
Forrest et al. US20160285410 teaches utilizing Kirigami inspired support structures for solar tracking (abstract)  and that such Kirigami structures can decrease costs (¶7).  Forrest further teaches that such structures are usable in a wide range of optical and mechanical operations (¶8).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to adapt the support structure of Evke to perform solar tracking, as taught by Forrest, since doing so would reduce costs of solar tracking. 

Regarding claim 8, Evke does not expressly disclose the device of claim 1, wherein the insert assembly comprises an active device and a concentrator, the concentrator being a reflective device configured to concentrate emissions from a source to a focal point.
Forrest et al. US20160285410 teaches utilizing Kirigami inspired support structures for solar tracking (abstract)  and that such Kirigami structures can decrease costs (¶7).  Wherein an active device  (photovoltaic cell) is mounted to the support structure (abstract) and is provided with a concentrator, the concentrator being a reflective device configured to concentrate emissions from a source to a focal point (Winston collector, ¶50). Forrest further teaches that such concentrators increase solar capture (¶50)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to adapt the support structure of Evke to perform solar tracking with the photovoltaic cell and concentrator, as taught by Forrest, since doing so would reduce costs of solar tracking and/or increase solar capture efficiency of the system. 
Regarding claim 13, the previously combined references teach the device of claim 8, wherein the active device comprises a photovoltaic cell (Forrest, abstract, see claim 8 above).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mhatre et al. US20200231430.  
Regarding claim 19, Mhatre et al. US20200231430 does not expressly disclose wherein the focal area is positioned on the first outer structure section.  
However, Mhatre does disclose displacing the lens in order to achieve a desired focus or magnification (¶80).  
The positioning of the lens and its respective focal area is a results effective variable which yields a desired focus or magnification.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 214405.II.  
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device such that the focal area is in the claimed location since doing so amounts to a routine optimization of focal length or are in the art with the known predictable result of achieving a desired focus or magnification. 

Allowable Subject Matter
Claims 9-11, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9-11, while the prior art teaches kirigami base support structures and Wilson concentrators, Forrest is silent to a particular alignment or arrangement required by the claims.  There is insufficient teaching, suggestion, or motivation to modify a prior art device to reach the combination of features required by Claims 9-11.  
Regarding claim 14, US20200025618 and US20200386892 teach the use of Kirigami based structures in optical devices in combination with emitting devices.  However, the principle embodiment does not support the emitting device with a kirigami based support. As seen in Fig. 1 of  US20200386892, the Kirigami structure acts as a beam steering element 106 and does not provide support for the emitting device 102.   While the use of kirigami elements in combination with emitting devices is suggested, there is insufficient teaching, suggestion, or motivation to modify a prior art device to reach the combination of features required by claim 14.  Claims 15-16 are allowable by virtue of dependency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762             

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762